Case 18-14785-amc   Doc 26-2    Filed 11/26/18 Entered 11/26/18 14:58:29   Desc
                               memo Page 1 of 5
Case 18-14785-amc   Doc 26-2    Filed 11/26/18 Entered 11/26/18 14:58:29   Desc
                               memo Page 2 of 5
Case 18-14785-amc   Doc 26-2    Filed 11/26/18 Entered 11/26/18 14:58:29   Desc
                               memo Page 3 of 5
Case 18-14785-amc   Doc 26-2    Filed 11/26/18 Entered 11/26/18 14:58:29   Desc
                               memo Page 4 of 5
Case 18-14785-amc   Doc 26-2    Filed 11/26/18 Entered 11/26/18 14:58:29   Desc
                               memo Page 5 of 5
